DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 10/4/22.
Examiner notes Applicant’s priority date of 12/14/18, which stems from a series of continuations in part.
	Examiner further notes that Applicant’s Track One request was granted on 7/13/22.
	Claims 1-6, 8-10, 12, 14-21, 23-25, and 27 have been amended.
	Claims 1-30 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1 and 17 describe a method comprising: listing a plurality of available parking spaces, receiving a reservation/selection for one of the available parking spaces from a user, supplying directions to the location of the reserved parking space to the user, the user accepting the reservation directions, and occupying the reserved parking space.  As such, claims 1-30 are directed to the abstract idea of managing reservations for available parking spaces in a given area, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity and a mental process.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements including a “site table” for listing a plurality of available parking spaces, an “interface” for accepting reservation requests and supplying location information to the user, a “central communications subsystem” for sending and receiving data, “entities” for sending and receiving data, and a “mobile unit” for accepting directions and the capacity to occupy the reserved space.  Dependent claim 2 further discloses a “location device” for determining the location of the user; dependent claim 4 further discloses a “monitoring subsystem” for determining if a user has occupied the available parking space; dependent claims 7 and 22 further disclose a “publicly accessible transceiver” for sending and receiving data; dependent claims 9 and 24 further disclose a “media projection subsystem” for displaying media; dependent claim 14 further discloses a “scouting subsystem” for determining the occupation status of a parking space; and dependent claims 15 and 29 further disclose “sensors” to receive local area data. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a GPS network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Remaining dependent claims 3, 5-6, 8, 10-13, 16, 18-21, 23, 25-28, and 30 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding determining the availability of parking spaces, location information, and determining the value of a parking space based on local environmental data.  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-30 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 14, 17, 19, and 22-24 are rejected under 35 USC 103 as being unpatentable over Bogaard (11250645).
Claims 1 and 17:  Bogaard discloses a system and method comprising:
A site table listing a plurality of publicly accessible 10stationary locations (Figs. 17 and 18; Col. 16, Line 51 – Col. 17, Line 6); a central communications subsystem associated with the site accepting stationary location selection requests (Fig. 17 #30; Col. 11, Lines 24-50; Col. 16, Line 51 – Col. 17, Line 6); the site table supplying location reservation directions to a selected stationary location (Fig. 20; Col. 22, Line 55 – Col. 23, Line 3) ; and a mobile unit accepting reservation directions (Fig. 17 #20); and, 15the mobile unit occupying the selected location (Col. 5, Line 48 – Col. 6, Line 30).
Bogaard fails to explicitly describe a method in which the entity requesting the parking reservation different from the one receiving directions to the parking location.  
However, pursuant to MPEP 2144.04V, the process of making an element integral or separable is obvious as a matter of law.  Thus, whether these are performed by the same entity or different entities does not distinguish the claim over the prior art.  See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Therefore, it would have been obvious to try, by one of ordinary skill in the art prior to the effective filing date of the invention, to modify the method described in Bogaard (which discloses one entity making the reservation and receiving directions to the parking space).  For example, it would have been obvious to make a parking reservation on someone else’s behalf, and then have the directions sent to the other person once the reservation is made.  Thus, since there are a finite number of identified, predictable potential solutions (e.g. making a reservation for yourself or another), one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Claims 7 and 22:  Bogaard discloses a system and method further comprising:
the mobile unit transceiving publicly accessible communications using a device selected from the group consisting of a cellular telephone local booster, Internet booster, an access point (AP) selected from the group consisting of an IEEE 802.11 Wireless Local Area 20Network (WLAN) AP, an IEEE 802.15 Wireless Personal Area Network (WPAN) AP, and combinations thereof (Fig. 2; Col. 6, Line 31 – Col. 7, Line 12; Col. 11, Lines 5-23).
Claims 8 and 23:  Bogaard discloses a method wherein the mobile unit is selected from the group consisting of self-powered vehicles, towable -34-PAS_012Uinventors: Ta and Maliszewskivehicles, autonomous vehicles, portable stations, ground vehicles, nautical vehicles, and airborne vehicles (Col. 5, Lines 28-32).
Claims 9 and 24:  Bogaard discloses a system and method further comprising:
the mobile units projecting media messages to the public using a media projection subsystem (Fig. 2; Col. 11, Line 24 – Col. 12, Line 12).
Claim 14:  Bogaard discloses a system comprising:
a scouting subsystem determining the occupation status of stationary locations and reporting the occupation status to the central communications system; and, wherein the site table is updated to list the occupation status of the stationary locations (Figs. 17 and 38; Col. 16, Line 51 – Col. 17, Line 6).
Claim 19:  Bogaard discloses a method in which possession instructions are sent to a mobile unit that contain directions to a reserved parking space (Fig. 20; Col. 22, Line 55 – Col. 23, Line 3), and in which the mobile unit occupies that space in response to the instructions (Col. 5, Line 48 – Col. 6, Line 30).  
Claims 2-4, 10, 12, 18, 25, and 27 are rejected under 35 USC 103 as being unpatentable over Bogaard in view of Rosas-Maxemin (10438488).
Claims 2 and 18:  Bogaard discloses those limitations cited above, but fails to explicitly describe a method further comprising the mobile unit determining its geographic location; and, the mobile unit transmitting the geographic location with an 20acknowledgement that the mobile unit occupies the selected location.
Rosas-Maxemin, however, discloses a method comprising the mobile unit determining its geographic location; and, the mobile unit transmitting the geographic location with an 20acknowledgement that the mobile unit occupies the selected location.  (Fig. 5; Col. 2, Lines 58-67; Col. 11, Lines 19-36; Col. 16, Line 65 – Col. 17, Line 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Rosas-Maxemin with those of Bogaard.  One would have been motivated to do this in order to update the system in real time regarding the availability of parking spaces.
Claim 3:  The Bogaard/Rosas-Maxemin combination discloses those limitations cited above.  Bogaard further discloses a method in which possession instructions are sent to a mobile unit that contain directions to a reserved parking space (Fig. 20; Col. 22, Line 55 – Col. 23, Line 3), and in which the mobile unit occupies that space in response to the instructions (Col. 5, Line 48 – Col. 6, Line 30).  
Claim 4:  The Bogaard/Rosas-Maxemin combination discloses those limitations cited above.  Rosas-Maxemin, however, further discloses a method wherein the mobile unit further comprises: a monitoring subsystem comprising sensors for determining possession of the first mobile unit; and, 5wherein the first mobile unit transmits an acknowledgement that possession has occurred. (Col. 2, Lines 58-67; Col. 11, Lines 19-36; Col. 15, Lines 16-31; Col. 16, Line 65 – Col. 17, Line 12).
The rationale for combining Rosas-Maxemin with Bogaard is articulated above and reincorporated herein. 
Claims 10:  The Bogaard/Rosas-Maxemin combination discloses those limitations cited above.  Rosas-Maxemin, however, further discloses a method wherein a first mobile unit sends a message to the site table indicating the occupation of an independently selected stationary location (Col. 2, Lines 58-67; Col. 11, Lines 19-36; Col. 16, Line 65 – Col. 17, Line 12); and, wherein the site table is updated to list the addition of the 15independently selected stationary location (Col. 13, Lines 16-33; Col. 16, Line 65 – Col. 17, Line 12).
The rationale for combining Rosas-Maxemin with Bogaard is articulated above and reincorporated herein.
Claim 25:  Bogaard discloses those limitations cited above, but fails to explicitly disclose a method wherein a first mobile unit sends a message to the site table indicating the occupation of an independently selected stationary location; and, wherein the site table is updated to list the addition of the 15independently selected stationary location.
Rosas-Maxemin, however, further discloses a method wherein a first mobile unit sends a message to the site table indicating the occupation of an independently selected stationary location (Col. 2, Lines 58-67; Col. 11, Lines 19-36; Col. 16, Line 65 – Col. 17, Line 12); and, wherein the site table is updated to list the addition of the 15independently selected stationary location (Col. 13, Lines 16-33; Col. 16, Line 65 – Col. 17, Line 12).
The rationale for combining Rosas-Maxemin with Bogaard is articulated above and reincorporated herein.

Claim 27:  Bogaard discloses those limitations cited above, but fails to explicitly describe a method for the site table accepting requests selected from the group consisting of an addition of a suggested stationary location to the site table, an addition of a suggested mobile unit to the site table, and the addition of a suggested stationary location cross-referencing a suggested 25mobile unit to the site table; and, -35- PAS_012Uinventors: Ta and Maliszewski wherein the site table listing stationary locations includes the site table being updated in response to requests.
Rosas-Maxemin, however, discloses a method for the site table accepting requests selected from the group consisting of an addition of a suggested stationary location to the site table, an addition of a suggested mobile unit to the site table, and the addition of a suggested stationary location cross-referencing a suggested 25mobile unit to the site table; and, -35- PAS_012Uinventors: Ta and Maliszewski wherein the site table listing stationary locations includes the site table being updated in response to requests (Col. 2, Lines 58-67; Col. 11, Lines 19-36; Col. 13, Lines 16-33; Col. 16, Line 65 – Col. 17, Line 12).
The rationale for combining Rosas-Maxemin with Bogaard is articulated above and reincorporated herein.
Claims 5 and 20 is rejected under 35 USC 103 as being unpatentable over Bogaard/Rosas-Maxemin in view of Hammad (20130166332).
The Bogaard/Rosas-Maxemin combination discloses those limitations cited above, but fails to explicitly describe a method further comprising: subsequent to possession of the first mobile unit, permitting movement of the mobile unit to a new location.
Hammad, however, discloses a method for permitting movement of the unit to a new location after possession of the space.  (Paragraph 368).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Hammad with those of Bogaard/Rosas-Maxemin.  One would have been motivated in order to allow a customer to have flexibility in where they choose to park.
Claims 6 and 21 is rejected under 35 USC 103 as being unpatentable over Bogaard in view of Rosas-Maxemin, and in further view of Hammad.
Bogaard discloses those limitations cited above, but fails to explicitly describe a method for the site table assigning stationary locations to mobile units, 10prior to their selection; and, subsequent to a first mobile unit occupying an assigned stationary location, the site table being updating to list the first mobile unit as being positioned at the assigned location.
Rosas-Maxemin discloses a method in which subsequent to a first mobile unit occupying an assigned stationary location, the site table being updating to list the first mobile unit as being positioned at the assigned location (Col. 13, Lines 16-33; Col. 16, Line 65 – Col. 17, Line 12).
The rationale for combining Rosas-Maxemin with Bogaard is articulated above and reincorporated herein.
Finally, neither Bogaard nor Rosas-Maxemin disclose a method in which the stationary location is assigned prior to a user selection.
Hammad, however, discloses a method in which the parking space is selected for the user prior to them making a reservation (Paragraph 367).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature with those of Bogaard and Rosas-Maxemin.  One would have been motivated to do this in order to provide a recommendation to the user without them having to select a parking space through the system.
Claims 11 and 26 are rejected under 35 USC 103 as being unpatentable over Bogaard in view of Korman (20150371541).
Bogaard discloses those limitations cited above, but fails to explicitly describe a method wherein the site table listing stationary locations includes the site table cross-referencing publicly accessible stationary locations to types of mobile units.
Korman, however, discloses a method wherein the site table listing stationary locations includes the site table cross-referencing publicly accessible stationary locations to types of mobile units (Paragraph 161).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Korman with those of Bogaard.  One would have been motivated to do this in order to display a variety of parking options to the user.
Claim 12 is rejected under 35 USC 103 as being unpatentable over Bogaard/Korman in view of Rosas-Maxemin.
 The Bogaard/Korman combination discloses those limitations cited above, but fails to explicitly describe a method for the site table accepting requests selected from the group consisting of an addition of a suggested stationary location to the site table, an addition of a suggested mobile unit to the site table, and the addition of a suggested stationary location cross-referencing a suggested 25mobile unit to the site table; and, -35- PAS_012Uinventors: Ta and Maliszewski wherein the site table listing stationary locations includes the site table being updated in response to requests.
Rosas-Maxemin, however, discloses a method for the site table accepting requests selected from the group consisting of an addition of a suggested stationary location to the site table, an addition of a suggested mobile unit to the site table, and the addition of a suggested stationary location cross-referencing a suggested 25mobile unit to the site table; and, -35-PAS_012Uinventors: Ta and Maliszewskiwherein the site table listing stationary locations includes the site table being updated in response to requests (Col. 2, Lines 58-67; Col. 11, Lines 19-36; Col. 13, Lines 16-33; Col. 16, Line 65 – Col. 17, Line 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Rosas-Maxemin with those of Bogaard/Korman.  One would have been motivated to do this in order to ensure that the site table data is up to date.
Claims 13, 15-16 and 28 are rejected under 35 USC 103 as being unpatentable over Bogaard in view of Caira (20160238397).
Claims 13 and 28:  Bogaard discloses those limitations cited above, but fails to explicitly describe a method wherein the site table cross- 5references stationary locations to weighted values.
Caira, however, discloses a method wherein the site table cross- 5references stationary locations to weighted values (Paragraphs 20-21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Caira with those of Bogaard.  One would have been motivated to do this in order to charge higher prices for better parking spaces.
Claims 15:  Bogaard discloses those limitations cited above, but fails to explicitly describe a method wherein the mobile unit transmitting the geographic location includes the mobile unit transmitting local environmental data selected from the group consisting 10of images, sounds, weather, odors, photodetection, chemical analysis, wireless spectrum analysis, wireless service traffic analysis, radioactivity analysis, air quality analysis, and combinations thereof.
Caira, however, in which the unit transmits various environmental factors, such as weather.  (Paragraph 21).
The rationale for combining Caira with Bogaard is articulated above and reincorporated herein.
Claims 16:  Bogaard discloses those limitations cited above, but fails to explicitly describe a method wherein the site table cross-15references stationary locations to weighted values, and updates the weighted values in response to the local environmental data.
Caira, however, discloses a method wherein the site table cross- 15references stationary locations to weighted values, and updates the weighted values in response to the local environmental data. (Paragraphs 20-21).
The rationale for combining Caira with Bogaard is articulated above and reincorporated herein.
Claims 29-30 are rejected under 35 USC 103 as being unpatentable over Bogaard/Rosas-Maxemin in view of Caira.
Claim 29:  The Bogaard/Rosas-Maxemin combination discloses those limitations cited above, but fails to explicitly describe a method wherein the mobile unit transmitting the geographic location includes the mobile unit transmitting local environmental data selected from the group consisting 10of images, sounds, weather, odors, photodetection, chemical analysis, wireless spectrum analysis, wireless service traffic analysis, radioactivity analysis, air quality analysis, and combinations thereof.
Caira, however, in which the unit transmits various environmental factors, such as weather.  (Paragraph 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Caira with those of Bogaard/Rosas-Maxemin.  One would have been motivated to do this in order to charge the user for the added convenience of avoiding hazardous or unpleasant conditions.
Claim 30:  The Bogaard/Rosas-Maxemin/Caira combination discloses those limitations cited above. 
Caira further discloses a method wherein the site table cross- 15references stationary locations to weighted values, and updates the weighted values in response to the local environmental data. (Paragraphs 20-21).
The rationale for combining Caira with Bogaard/Rosas-Maxemin is articulated above and reincorporated herein.
Response to Arguments
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 are unpersuasive.
	First, Applicant argues that the claims are not directed to an abstract idea, and that the invention describes a system that enables a mobile unit not under direct control of the requester to occupy a stationary location.  Examiner disagrees entirely.  The invention is not, in fact, directed to the technical aspects of enabling systems.  Rather, the claims merely describe a method for managing parking space reservations.  Examiner maintains that this represents a process of organizing human activity that is otherwise mental/manual in nature.  For example, a user receives a list of available parking spaces, the user calls a central operator and reserves an available parking space, the central operator gives directions to the user, the user accepts the directions, and then parks in the space.  Both Supreme Court precedent and Federal Circuit precedent make clear that automation of a long-standing human process cannot be the inventive concept because such automation is itself an abstract idea.  See, e.g., ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 774 (Fed. Cir. 2019) (“[A] claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention significantly more than that ineligible concept.”)).  Notwithstanding Applicant’s attempts to paint the invention in a more technical light, Examiner is confident that the invention is directed to a judicial exception.
	Next, Applicant argues that “the limitations require more than a computer and involve significantly more activity than could be performed using only a computer.”  This statement is not supported by the claim language or the specification.  As noted above, the additional elements represent generic computer components.  In fact, pages 8-9 of Applicant’s specification make it clear that the user device is a smartphone or desktop computer, and that “computer systems are well understood by persons with ordinary skill in the art, and in the interest of brevity, details of their operation have been omitted.”  
Next, Applicant appears to argue that the claims are integrated into a practical application and/or recite significantly more than the judicial exception because it addresses the need to remotely control a vehicle to occupy a selected location, so as to reserve that location for use by the requesting party.  However, Examiner finds that these alleged “improvements” refer to business improvements rather than an improvement to a technological or technical field.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014).
 Furthermore, there is no indication in the specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”).  Simply put, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).  Thus, in sum, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power Grp., 830 F.3d at 1354.
Applicant’s additional arguments are rendered moot in view of the modified grounds of rejection cited above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681